          Case: 1:20-cv-04693 Document #: 22 Filed: 10/30/20 Page 1 of 8 PageID #:78




                          IN THE UNTED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

BENJAMIN GARNER AND DEBORAH                            )
SCHICK, individually and on behalf of all              )
similarly situated individuals,                        )       Case No. 1:20-cv-04693
                                                       )
           Plaintiffs,                                 )       JURY TRIAL DEMANDED
                                                       )
v.                                                     )
                                                       )
ALLSTATE INSURANCE COMPANY, an                         )
Illinois insurance company,                            )
                                                       )
           Defendant.                                  )

                               JOINT INITIAL STATUS REPORT

     I.        The Nature of the Case:

     A. Identify the attorneys of record for each party, including the lead trial attorney.

           For Plaintiffs:   Steven L. Woodrow
                             swoodrow@woodrowpeluso.com
                             Patrick H. Peluso
                             ppeluso@woodrowpeluso.com
                             Woodrow & Peluso, LLC
                             3900 E Mexico Ave., Suite 300
                             Denver, CO 80210
                             Tel: 720-213-0675

           For Defendant:    Lewis S. Wiener (lead trial attorney)
                             EVERSHEDS SUTHERLAND (US) LLP
                             700 Sixth Street, N.W., Suite 700
                             Washington, DC 20001
                             Telephone: 202-383-0140
                             Facsimile: 202-637-3593
                             lewiswiener@eversheds-sutherland.com

                             Timothy J. McCaffrey (Bar No. 6229804)
                             EVERSHEDS SUTHERLAND (US) LLP
                             900 N. Michigan Avenue, Suite 1000
                             Chicago, IL 60611
                             Telephone: 312-535-4445
                             Facsimile: 312-724-9322


                                                   1
     Case: 1:20-cv-04693 Document #: 22 Filed: 10/30/20 Page 2 of 8 PageID #:79




                           timmcaffrey@eversheds-sutherland.com

                           Francis X. Nolan, IV (pro hac vice)
                           EVERSHEDS SUTHERLAND (US) LLP
                           The Grace Building
                           1114 Avenue of the Americas, 40th Fl.
                           New York, NY 10036
                           Telephone: 212-389-5083
                           Facsimile: 212-389-5099
                           franknolan@eversheds-sutherland.com

   B. State the basis for federal jurisdiction.

         Plaintiffs’ Position: This case is an alleged class action brought under the TCPA, a federal
statute. As such, this Court has original jurisdiction under 28 U.S.C. § 1331. The Court also has
jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332(d), et seq. (“CAFA”) because
there are over 100 class members, there is minimal diversity, and there is over $5,000,000 at issue
when the claims of the Classes are aggregated. None of the exceptions to CAFA apply. Plaintiff
Garner is a natural person and citizen of Texas. Plaintiff Schick is a natural person and citizen of
Arizona. Defendant Allstate is an insurance company with its principal place of business located
in Illinois.

       Defendant’s Position: Allstate Insurance Company (“Allstate”) denies that Plaintiffs may
bring this case as a class action. Notwithstanding this objection, Allstate does not contest the
Court’s original jurisdiction under 28 U.S.C. § 1331. Allstate respectfully refers the parties and
Court to its Corporate Disclosure Statement (ECF No. 20), which provides that Allstate is a
wholly-owned subsidiary of Allstate Insurance Holdings, LLC, a Delaware limited liability
company. Allstate Insurance Holdings, LLC is a wholly-owned subsidiary of The Allstate
Corporation, also a Delaware corporation.

   C. Describe the nature of the claims asserted in the complaint and any counterclaims.

        The case challenges Allstate’s alleged violations of the Telephone Consumer Protection
Act, 47 U.S.C. § 227, et seq. (“TCPA”), specifically the TCPA’s prohibition against making
unsolicited autodialed calls and its bar against placing unsolicited telemarketing calls to consumers
whose numbers appear on the National Do Not Call Registry. Plaintiffs Benjamin Garner and
Deborah Schick allege that Allstate, through its agents, placed multiple autodialed telemarketing
calls to them for Allstate’s insurance products and services without their consent. Plaintiffs also
allege that their cellphone numbers were listed on the National Do Not Call Registry at the time
of the alleged calls. Plaintiffs have brought this action on behalf of themselves and two proposed
nationwide classes (an ATDS Class and a DNC Registry Class).

        Allstate denies any liability to the Plaintiffs or the putative classes. Allstate has filed a
partial motion to dismiss or, in the alternative, to stay. Allstate reserves all rights to raise any
counterclaim(s) after discovery commences.



                                                  2
     Case: 1:20-cv-04693 Document #: 22 Filed: 10/30/20 Page 3 of 8 PageID #:80




   D. A statement of the major legal and factual issues in the case:

         Plaintiffs’ Position:
         1. Whether the equipment used by Defendant (or any third-party acting on Allstate’s
            behalf) to make the calls constitutes an ATDS under the TCPA;
         2. Whether Defendant (or any third-party acting on Allstate’s behalf) obtained prior
            express consent to make the calls;
         3. Whether the proposed class can be certified as a class action;
         4. Whether Defendant (or any third-party acting on behalf of Defendant) made repeated
            unsolicited calls to consumers who were registered on the National DNC Registry;
         5. Whether Plaintiffs and the other members of the Classes are entitled to statutory
            damages; and
         6. Whether any violations of the TCPA were committed knowingly or willingly such that
            the Court should award treble damages.

         Defendant’s Position:
         1. Whether Allstate is directly or vicariously liable for the alleged calls at issue;
         2. Whether Plaintiffs satisfied Rule 12 pleading standards in alleging that they received
            calls placed with an autodialer or ATDS;
         3. Whether the dialing system allegedly used to make the calls qualifies as an
            “automatic telephone dialing system” under 47 U.S.C. § 227(a)(1) or 47 C.F.R. §
            64.1200(f);
         4. Whether the alleged calls introduced an “advertisement” or constituted “telemarketing”
            or “telephone solicitations” under 47 U.S.C. § 227(a) or 47 C.F.R. § 64.1200;
         5. Whether the alleged calls were made with the appropriate consent of Plaintiffs, an
            affirmative defense under the TCPA;
         6. Whether the alleged calling conduct at issue is appropriate for class certification
            pursuant to Rule 23;
         7. Whether Plaintiffs are entitled to any relief, individually or as class representatives; and
         8. Whether Plaintiffs are entitled to bring this action on behalf of any such classes.

   E. Describe the relief sought by the plaintiff(s).

       Plaintiffs seek statutory damages for Defendant’s alleged violations of the TCPA, which
provides $500 per unlawful call, which may be trebled to $1,500 per call where the calls were
made willfully and/or knowingly. Plaintiffs also seek reasonable attorneys’ fees and costs, pre-
and post-judgment interest, and to enjoin Allstate from any alleged unsolicited calling activities to
individuals listed on the National DNC Registry. Plaintiffs will calculate damages depending upon
the number of class members and the number of calls following discovery.

   II.      Pending Motions and Case Plan:

      The Initial Status Hearing is scheduled to be conducted telephonically on Thursday,
November 5, 2020 at 9:15 a.m. (CT). On October 19, 2020, Allstate filed a Partial Motion to
Dismiss Plaintiffs’ Class Action Complaint or, in the alternative, Motion to Stay. (ECF No. 17).



                                                   3
     Case: 1:20-cv-04693 Document #: 22 Filed: 10/30/20 Page 4 of 8 PageID #:81




Plaintiffs are presently preparing responses in opposition. Plaintiffs’ response is due by November
17, 2020, and Allstate’s reply is due by December 4, 2020. (ECF No. 21).

   A. Submit a proposal for a discovery plan, including the following information:

       1. The general type of discovery needed;

       Plaintiffs’ Position: Discovery will be needed on the allegations asserted in the Complaint
and the legal issues set forth above, including written discovery and a 30(b)(6) examination of
Defendant and subpoenas (for documents, depositions, and potential inspection of any dialing
equipment) issued to any third parties who Defendant claims, or discovery otherwise reveals,
played a role in the making of the calls or the securing of consent.

       Defendant’s Position: Allstate takes the position that a stay of the case in its entirety is
appropriate pending the U.S. Supreme Court’s decision in Facebook v. Duguid, No. 19-511, 2020
WL 3865252 (July 9, 2020), cert. granted, as set forth in its Partial Motion to Dismiss or, in the
Alternative, Motion to Stay (ECF No. 17). Alternatively, discovery should be stayed until the
Court issues a decision on the Partial Motion to Dismiss and Allstate serves its Answer to the
Complaint.

       In the event the Court denies Allstate’s requests as stated, Allstate agrees with the discovery
deadlines provided below. Allstate anticipates that it will seek both oral and written discovery and
may take third-party discovery as necessary.

       2. A date to issue written discovery;

       The Parties shall serve their first set of discovery requests no later than thirty (30) days
following the Court’s entry of a discovery schedule.

       3. A fact discovery completion date;

        Plaintiffs initially proposed a 10-month discovery schedule. Due to the factual complexity
of Plaintiffs’ allegations and the combined eleven alleged calls received by Plaintiffs, as well as
ongoing logistical challenges arising from the COVID-19 pandemic, Defendant has proposed a
slightly longer schedule: an estimated thirteen (13) month discovery period, with the first ten (10)
months for fact discovery and the last three (3) months for expert discovery. Plaintiffs agree with
Defendant’s proposal for thirteen (13) months. At the close of this initial thirteen (13) month
discovery period, the Parties will brief class certification. Following a ruling on class certification
the Court would hold a subsequent case management conference and establish a schedule for the
remainder of the case, including a period for any remaining discovery and dates for dispositive
motions, a pre-trial conference, and trial.

       The Parties propose the following deadlines:
          • Rule 26(a)(1) Disclosures
                  o November 20, 2020



                                                  4
     Case: 1:20-cv-04693 Document #: 22 Filed: 10/30/20 Page 5 of 8 PageID #:82




             •   Motion to Amend Pleadings and/or Add Parties
                     o February 19, 2021
             •   Deadline to Complete Fact Discovery
                     o August 23, 2021
             •   Initial Expert Disclosures Due
                     o Plaintiffs’ disclosures due September 6, 2021
                     o Allstate’s disclosures due October 6, 2021
             •   Rebuttal Expert Disclosures
                     o November 5, 2021
             •   Deadline to Complete Expert Discovery
                     o December 6, 2021
             •   Class Certification
                     o Motion: January 5, 2022; opposition February 21, 2022; reply March 10,
                          2022

          4. A date for the filing of dispositive motions.

        This Court should set at the case management conference following a decision on
Plaintiffs’ Motion for Class Certification, deadlines for the remainder of the case, including any
outstanding discovery, dispositive motions, pre-trial, and trial.

   B. With respect to trial:

        Plaintiffs have made a jury demand. The Parties anticipate that if this matter is certified
as a class action, then the trial will last 3-5 days.

   III.      Consent to Proceed Before a Magistrate Judge

   The Parties do not consent to have a magistrate judge conduct all further proceedings.

   IV.       Status of Settlement Discussions

    The Parties have not yet engaged in settlement discussions but may begin such discussions
during an early stage of this case. The Parties do not request a settlement conference at this time.


                                                 Respectfully Submitted,
                                                 BENJAMIN GARNER & DEBORAH SCHICK,
                                                 individually and on behalf of two Classes of
                                                 similarly situated individuals

Dated: October 30, 2020                          By:     /s/ Steven L. Woodrow
                                                          One of Plaintiffs’ Attorneys




                                                    5
    Case: 1:20-cv-04693 Document #: 22 Filed: 10/30/20 Page 6 of 8 PageID #:83




                                     Marc E. McCallister
                                     mem@mccallisterlawgroup.com
                                     Gary D. McCallister
                                     gdm@mccallisterlawgroup.com
                                     McCallister Law Group
                                     200 North LaSalle Street, Suite 2150
                                     Chicago, IL 60601
                                     (312) 345-0611

                                     Steven L. Woodrow
                                     swoodrow@woodrowpeluso.com
                                     Patrick H. Peluso*
                                     ppeluso@woodrowpeluso.com
                                     Woodrow & Peluso, LLC
                                     3900 E. Mexico Avenue, Suite 300
                                     Denver, Colorado 80210
                                     Tel: 720-213-0675
                                     Fax: 303-927-0809
                                     Attorneys for Plaintiffs and the Classes

                                    * Pro Hac Vice Admission to Be Sought


                                     ALLSTATE INSURANCE COMPANY

Dated: October 30, 2020              By: /s/ Lewis S. Wiener
                                             One of Defendant’s Attorneys

                                     Lewis S. Wiener
                                     EVERSHEDS SUTHERLAND (US) LLP
                                     700 Sixth Street, N.W., Suite 700
                                     Washington, DC 20001
                                     Telephone: 202-383-0140
                                     Facsimile: 202-637-3593
                                     lewiswiener@eversheds-sutherland.com

                                     Timothy J. McCaffrey (Bar No. 6229804)
                                     EVERSHEDS SUTHERLAND (US) LLP
                                     900 N. Michigan Avenue, Suite 1000
                                     Chicago, IL 60611
                                     Telephone: 312-535-4445
                                     Facsimile: 312-724-9322
                                     timmcaffrey@eversheds-sutherland.com

                                     Francis X. Nolan, IV (pro hac vice)
                                     EVERSHEDS SUTHERLAND (US) LLP
                                     The Grace Building

                                        6
Case: 1:20-cv-04693 Document #: 22 Filed: 10/30/20 Page 7 of 8 PageID #:84




                                 1114 Avenue of the Americas, 40th Fl.
                                 New York, NY 10036
                                 Telephone: 212-389-5083
                                 Facsimile: 212-389-5099
                                 franknolan@eversheds-sutherland.com

                                 Attorneys for Defendant




                                    7
     Case: 1:20-cv-04693 Document #: 22 Filed: 10/30/20 Page 8 of 8 PageID #:85




                               CERTIFICATE OF SERVICE
       The undersigned hereby certifies that a true and correct copy of the above titled document

was served upon counsel of record by filing such papers via the Court’s ECF system on October
30, 2020.
                                            /s/ Steven L. Woodrow




                                               8
